Order, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered February 18, 2010, which, to the extent appealed from as limited by the briefs, denied plaintiffs motion for summary judgment on his claim for declaratory relief, unanimously reversed, on the law, with costs, and the motion granted to the extent of declaring that the deed, dated June 28, 2001, purportedly conveying the subject premises from plaintiff to defendant Grand Bay Associates Enterprises, Inc. is null and void.
It is undisputed that Grand Bay, which did not oppose plaintiffs motion, is a nonexistent entity, having never attained corporate status. An entity that has neither de facto nor de jure status cannot take title to real property, notwithstanding that the instrument purports to convey the real property to it (see Matter of Hausman, 13 NY3d 408, 413 [2009]). Accordingly, the purported conveyance is void (id.). Concur — Tom, J.P., Friedman, Acosta, Renwick and DeGrasse, JJ. [Prior Case History: 26 Mise 3d 1222(A), 2010 NY Slip Op 50214(U).]